Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 
Claims 1-8 and 23-36 are currently pending of which claims 1-8 are amended, claims 9-22 are canceled, and claims 23-36 are new in the amendment.  
 
Response to Amendments/Arguments
 
Response to Arguments Regarding Claim Objections: 
The objections to claims 10-16 and 18-22 in the previous non-final Office action are withdrawn in view of the cancellation of claims 10-16 and 18-22. 

Response to Arguments Regarding Rejection of Claims under 35 U.S.C. § 101: 
The rejections of claims 1-8 and 17-22 under 35 U.S.C. § 101 in the previous non-final Office action are hereby maintained. 
(a) Regarding Applicant’s argument that the claims are directed to machine learning technology and do not recite a mathematical concept in view of Ex. 39 from USPTO Subject Matter Eligibility Examples, the examiner disagrees.  The examiner notes that the claim in Ex. 39 recites, inter alia, applying one or more transformations to each image to create a modified set of images, training a neural network with a first training set comprising collected facial and non-facial images as well as modified facial images, and training the neural network in a second stage with a second training set comprising modified facial images that are incorrected detected as facial images after the first stage of training. That is, Ex. 39’s claim recites training a neural network at the first stage with original facial images, original non-facial images, and adversarial facial images that are modified from original facial images with perturbations and further recites training the neural network at the second stage with modified facial images that were not correctly detected at the first stage. Therefore, Applicant’s argument that “if training a machine learning model as illustrated in Example 39 is eligible subject matter, so is the inference recited by claim 1 of the current claims” overly simplifies what Example 39 stands for because Example 39 does not only stand for the proposition that training a neural network is patent eligible. 
Moreover, the currently pending claims lack at least the adversarial element as well as the hierarchical or nested training characteristic in Ex. 39.  More specifically, claim 1, as amended, recites, inter alia, obtaining spatial distances data that defines 3D spatial distance between each pair of atoms, performing first graph convolution on a first graph representation based on bond data, and performing second graph convolution on a second graph representation based on the spatial distance data. The aforementioned three steps cover computing distances using a generalized or Euclidean distance equation and performing graph convolutions which stand for the mathematical algorithm that receives a graph-structured, input feature description (e.g., a (# of nodes) x (# of input features) feature matrix) and a representative description of a graph and produces a node-level output feature matrix (e.g., a (# of nodes) x (# of output features per node) feature map) with some matrix multiplications and additions. The examiner notes that both the distance calculation based on the generalized or Euclidean equation and the graph convolutions stand for mathematical principles or algorithms that, without more, have been found to be abstract.  See MPEP § 2106.04(I). 
Claim 1 further recites performing a graph gather operation to produce a feature vector which merely covers collecting outputs into a feature map such as a matrix operation or a pooling operation, either of which is a mathematical principle/algorithm.  In addition, claim 1 recites predicting characteristics for the set of molecules. As the examiner noted in the non-final Office action, this predicting step appears to determine a bonding characteristic (e.g., affinity) between a ligand and a protein molecule and thus merely covers the computation of Gibbs free energy and prediction based on the computed Gibbs free energy. This predicting is, again, directed to a mathematical algorithm / principle based on, for example, the aforementioned Gibbs free energy. 
Therefore, the examiner notes that Applicant’s arguments that the claims do not recite are not persuasive. 
(b) Regarding Applicant’s argument that human mind cannot practically calculate graph convolutions on graph representations of molecules, because the high volume and complexity of operations involved required use of computer hardware, the examiner disagrees for at least the following reasons.  
First and foremost, the examiner notes that all four cases in MPEP § 2106.04(a)(2) relied upon by Applicant are utterly, factually distinct from the claimed invention. Second, the examiner notes that neither the claims nor the present disclosure requires “high volume and complexity” in the molecules, atom pairs, or other aspects in the claimed invention as Applicant has argued. The examiner notes that given two molecules of reasonable complexity, a human being can position the two molecules at a number of relative orientations, compute the Euclidean distances for atom pairs at each of the number of relative orientations, and compute the Gibbs free energy using the Euclidean distances at each of the number of relative orientations to determine whether Gibbs free energy is sufficiently low to form a bond. 
Therefore, Applicant’s argument above is not persuasive. 
(c) Regarding Applicant’s argument that, similar to Example 3 of USPTO Subject Matter Eligibility Examples, the claimed invention as a whole integrates the claimed judicial exception into a practical application based on ¶¶ [0041]-[0042] of the specification, the examiner disagrees. Firstly, USPTO explains that Example 3 recites patent eligible subject matter because the cited steps allow the computer to use less memory than required for prior masks and improve the functioning of the claimed computer itself.  In contrast, ¶ [0041] of the Specification describes the scarcity of high-quality scientific data in PDBBind 2017, which scarcity has no bearing on any improvement to the functioning of any computers.  ¶ [0042] describes drawbacks of a 3D convolutional approach as well as the exponential growth of parameters with respect to dimensions and also has no bearing on improvement to the functioning of any computers.  Even assuming arguendo Applicant’s argument that “the present claims provide a solution to the technical problem of accurately and efficiently predicting molecular properties in the absence of large volumes of high-quality training data and under computational constraints, e.g., on memory and computing power” is true as Applicant has argued, the examiner notes that this argument does not improve functioning of a computer as in Example 3 because the claimed invention, at best, operate within the computational constraints of a computer yet does not improve its functioning. 
Therefore, Applicant’s arguments have been fully considered but have not been found to be persuasive.  As such, the rejections of claims under 35 U.S.C. § 101 are maintained for at least the foregoing reasons. 
 
Response to Arguments Regarding Rejection of Claims under 35 U.S.C. § 112(b): 
The rejections of claims 15 and 19 under 35 U.S.C. § 112(b) in the previous non-final Office action are withdrawn in view of the cancellation of claims 15 and 19. 
 
Response to Arguments Regarding Rejection of Claims under 35 U.S.C. § 102/103: 
Applicant’s arguments concerning the cited references fail to disclose the claimed limitations “obtaining spatial distance data that defines … a respective three-dimensional (3D0 spatial distance between the pair of atoms …” and “performing a second set of graph convolutions … where the second set of graph convolutions are based at least in part on the spatial distance data defining 3D spatial distances between pairs of atoms …”, the examiner notes that these newly added limitations which has necessitated new grounds for rejection, are addressed in the rejection of claims under 35 U.S.C. § 103 below, and that Applicant’s arguments are moot in view of the new grounds for rejection.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 23-36 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step One: claims 1-8, 23-30 are directed to the statutory category of processes; newly added claims 31-33 are directed to the statutory category of machines; and newly added claims 34-36 are directed to the statutory category of manufactures.  Therefore, claims 1-8 and 23-36 satisfy step one of the Mayo-Alice framework.
 
                 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 1, under its broadest reasonable interpretation, recites the following judicial exceptions:
 
obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective three-dimensional (3D) spatial distance between the pair of atoms in the set of molecules; (mathematical concept/principle of computing distances in Euclidean space by determining the length between two points with the Cartesian coordinates of the two points. Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
performing a first set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a first graph representation of the set of molecules, (mathematical concept of performing graph convolutions on a graph representation.  Further, the bonds between atoms upon which the claimed first set of convolutions is performed is also directed to a mathematical concept that expresses scientific truths (e.g., single bonds, double bounds, etc. as well as their bonding characteristics such as bonding strength via electrostatic forces).  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
wherein the first set of graph convolutions are based at least in part on bond data defining bonds between pairs of atoms in the set of molecules; (mathematical concept of performing graph convolutions on a graph representation based on specific data.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
performing a second set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a second graph representation of the set of molecules, (mathematical concept of performing graph convolutions on a graph representation.  Further, the bonds between atoms upon which the claimed first set of convolutions is performed is also directed to a mathematical concept that expresses scientific truths (e.g., single bonds, double bounds, etc. as well as their bonding characteristics such as bonding strength via electrostatic forces).  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human with a physical aid such as a pen and paper to position two molecular graphs relative to each other and to compute the distance between two atoms by using, for example, the Cartesian coordinates of the respective centers.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
wherein the second set of graph convolutions are based at least in part on the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules; (mathematical concept of performing graph convolutions on a graph representation based on Euclidean distance that is calculated with the Cartesian coordinates of the two atoms (e.g., respective centers of two atoms).  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
performing a graph gather operation, by the graph neural network and in accordance with the plurality of weights of the graph neural network, to produce a feature vector; and (But for the recitation of the additional element of performing a graph gather operation, this limitation, under its broadest reasonable interpretation, merely covers a mathematical concept of performing graph convolutions on a graph representation by performing element-wise multiplication between input features and corresponding weights and summation of the products of the element-wise multiplications.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
predicting, by the graph neural network and in accordance with the plurality of weights of the graph neural network, a set of one or more characteristics for the set of molecules based on the feature vector.  (This limitation, under its broadest reasonable interpretation, merely covers a mathematical concept of computing a characteristic such as the thermodynamic potential between a pair of atoms (e.g., Gibbs free energy, affinity, etc.) to determine a bonding   characteristic, which amounts to claiming a mathematical concept expressing scientific truths.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  For example, a human analog may calculate the Gibbs free energy and predict whether a bond may occur between two atoms. Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
Therefore, claim 1 is merely directed to a judicial exception and thus fails to satisfy Prong One of Step 2A.  
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 1 recites the additional elements of performing a graph gather operation and one or more computers. Nonetheless, these additional elements do not amount to significantly more than the claimed judicial exception delineated in Step 2A Prong One above. 
          More specifically, the additional element of performing a graph gather operation, under its broadest reasonable interpretation, merely covers data gathering that has been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g).
          Moreover, the additional elements of one or more computers are merely general-purpose computers recited at a high level of generality to apply the claimed judicial exception and thus constitute mere instructions to apply the claimed judicial exception that has been held to be insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(f).
 
          Further, these additional elements, when analyzed as an ordered combination, merely recite generic computer components (e.g., “one or more computers”) at a high level of generality (e.g., “by the processor”) to apply the claimed mathematical concept and/or mental process to a general-purpose computer as well as insignificant post-solution data gathering.  Therefore, these additional elements, when considered as an ordered combination, “[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer", which has been held by the U.S. Supreme Court to be in sufficient to amount to significantly more than the claimed judicial exceptions in Alice Corp. 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).
          Therefore, claim 1 claims a judicial exception without additional elements that amount to significant more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 31, under its broadest reasonable interpretation, recites substantially similar limitations as claim 1 and is thus rejected accordingly, the same rationale applying
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          In addition to the substantially similar additional elements that fail to amount to significantly more than the claimed judicial exceptions as in claim 1, claim 31 further recites the additional elements of one or more computers and a non-transitory memory. Nonetheless, these additional elements merely constitute generic computer components that are recited at a high level of generality to apply the judicial exception to a computer (“apply it”) and thus do not amount to significantly more than the claimed judicial exception that has been held to be insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a).
          Therefore, claim 31 does not recite any additional elements amounting to significantly more than the claimed judicial exception(s) and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 34, under its broadest reasonable interpretation, recites substantially similar limitations as claim 1 and is thus rejected accordingly, the same rationale applying
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          In addition to the substantially similar additional elements that fail to amount to significantly more than the claimed judicial exceptions as in claim 1, claim 34 further recites the additional elements of one or more computers and a non-transitory memory. Nonetheless, these additional elements merely constitute generic computer components that are recited at a high level of generality to apply the judicial exception to a computer (“apply it”) and thus do not amount to significantly more than the claimed judicial exception that has been held to be insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a).
          Therefore, claim 34 does not recite any additional elements amounting to significantly more than the claimed judicial exception(s) and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
 
                 Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 2, under its broadest reasonable interpretation, recites the following judicial exceptions:
 
building the second graph representation of the set of molecules, (mathematical concept of generating a graph to represent some molecular structures.  This mathematical concept is merely expressing the scientific truth of molecular structures.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog who contemplates or draws a graph representing a molecule with a physical aid such as a pen and paper.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
wherein building the second graph representation comprises generating a distance matrix and an adjacency tensor, (mathematical concept of tabulating the distances the spatial relationships between atoms/molecules.  This mathematical concept also expresses the scientific truth of molecular structures by using the Euclidean distance formula to determine the distances and further by identifying the neighbors of an atom and the bond types in between in molecular structures.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  For example, a human analog may calculate the distances with a pen and paper, other tools, or even in his mind. Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
wherein the distance matrix denotes distances between pairs of atoms in the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms in the set of molecules.  (mental process – human observation. The examiner notes that this limitation, under its broadest reasonable interpretation, merely covers a mental process such as human observation. For example, a human can arrange distances between pairs of atoms in a table (e.g., distance matrix) and observes and denotes types of edges (e.g., hydrogen bond, single bond, double bond, etc.) of such pairs in another table (e.g., adjacency tensor). )
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 2 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 2 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 3, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the set of molecules comprises a ligand molecule and a target molecule. (a natural phenomenon of binding between two molecules (whether man-made or naturally occurring).  Therefore, this limitation, when analyzed individually, is directed to a natural phenomenon and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 3 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 3 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
                 Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 4, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the second set of graph convolutions are further based on the bond data defining bonds between pairs of atoms in the set of molecules.  (mathematical concept of performing graph convolutions based on some scientific truths of chemical bonds or hydrogen bonding between two atoms.  Therefore, this limitation, when analyzed individually and as an ordered combination, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 4 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 4 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 5, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the first set of graph convolutions is based on a first set of bonds between the set of molecules and (mathematical concept of graph convolutions based on scientific truths of chemical bonds or hydrogen bonding in a set of molecules.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
the second set of graph convolutions is based at least in part on a second set of bonds between the set of molecules.  (mathematical concept of graph convolutions based on scientific truths of chemical bonds or hydrogen bonding in a set of molecules.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 5 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 5 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 6, under its broadest reasonable interpretation, recites the following judicial exceptions:
 
wherein performing the first set of graph convolutions comprises utilizing a first plurality of neural networks, (mathematical concept of perform graph convolutions.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
wherein each neural network of the first plurality of neural networks is used for a different bond type.  (mathematical concept: using one algorithm to solve one type of problem merely constitutes a mathematical concept that fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 6 recites the additional elements of utilizing a plurality of neural networks for different bond types. Nonetheless, these additional elements are merely directed to applying the mathematical concept of performing graph convolutions to a computer (“apply it”) that has been held to be insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a).
Therefore, claim 6 thus fails to satisfy Prong One of Step 2A.  Therefore, these additional elements do not amount to significantly more than the claimed judicial exception delineated in Step 2A Prong One above. 
 
                 Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 7, under its broadest reasonable interpretation, recites the following judicial exceptions:
 
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, (mathematical concept of perform graph convolutions.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
wherein weights for the first plurality of neural networks are shared with the second plurality of neural networks. (mathematical concept of performing graph convolutions to a plurality of neural networks and using the same inputs (e.g., shared weights) in multiple models (e.g., neural networks).  Nonetheless, mere automation of a judicial exception by using neural networks (which have existed since 1950’s) is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 7 thus fails to satisfy Prong One of Step 2A.)
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 7 recites the additional elements of utilizing a second plurality of neural networks. Nonetheless, these additional elements are merely directed to applying the mathematical concept of performing graph convolutions to a computer (“apply it”) that has been held to be insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a).
Therefore, claim 7 thus fails to satisfy Prong One of Step 2A.  Therefore, these additional elements do not amount to significantly more than the claimed judicial exception delineated in Step 2A Prong One above. 
 
                 Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 8, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein the neural networks of the second plurality of neural networks utilize the spatial distance data. (mathematical concept of perform graph convolutions by using distances calculated from the Euclidean distance formula or the L2 distance formula that expresses a scientific truth.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 1 recites the additional elements of utilizing a second plurality of neural networks that uses spatial distance data. Nonetheless, utilizing a second plurality of neural networks merely applies the mathematical concept of a formula concerning graph convolutions based on distances to a computer (“apply it”).  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a).  Further, the second plurality of neural networks use spatial distance data is merely concerned with selecting a particular type of data to be manipulated that has been held to be insufficient to satisfy step 2A prong two or step 2B.  See MPEP § 2106.05(g). 
Therefore, these additional elements do not amount to significantly more than the claimed judicial exception, and claim 4 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 23, under its broadest reasonable interpretation, recites the following judicial exceptions:
generating the second graph representation of the set of molecules prior to performing the second set of graph convolutions, (This limitation, under its broadest reasonable interpretation, merely covers a mental process that can be practically performed by a human. For example, a human can contemplate a graph representation of a molecule in his/her mind or draw the graph representation of a molecule with a physical aid. The examiner notes that this has been found to constitute an abstract idea that fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(3).)
 
wherein generating the second graph representation of the set of molecules comprises: determining, for each pair of atoms that are separated by a spatial distance that is below a threshold value, that the pair of atoms are neighbors in the second graph representation of the set of molecules. (This limitation, under its broadest reasonable interpretation, merely covers a mental process such as human observation, opinion, or judgment that can be practically performed by a human. For example, a human can observe a pair of atoms in a graph illustrating two graphical representations of two molecules and identify that two atoms are neighbors of one another. The examiner notes that this has been found to constitute an abstract idea that fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2)(III).)
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 23 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 23 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. More specifically, claim 32 recites substantially similar limitations as claim 23 and is thus rejected accordingly under 35 U.S.C. § 101, the same rationale applying. 
 
                 Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. More specifically, claim 35 recites substantially similar limitations as claim 23 and is thus rejected accordingly under 35 U.S.C. § 101, the same rationale applying. 
 
                 Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 24, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the set of one or more characteristics for the set of molecules comprises one or more of: a toxicity of the set of molecules, a solubility of the set of molecules, a binding affinity of the set of molecules, or quantum properties of the set of molecules. (This limitation, under its broadest reasonable interpretation, merely covers a mental process such as human observation, opinion, or judgment that can be practically performed by a human. For example, a human can contemplate one or more characteristics of interest for drugs include toxicity of molecules, solubility of molecules, and/or binding affinity of molecules. The examiner notes that this has been found to constitute an abstract idea that fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2)(III).)
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 24 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 24 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
Claim 25, under its broadest reasonable interpretation, recites the following additional elements:
providing data defining the one or more characteristics for the set of molecules for use in performing drug discovery. (These additional elements, under its broadest reasonable interpretation, merely covers data gathering (gathering data that defines one or more characteristics of interest for drug discovery) in a particular technological field that has been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g).) 
          Therefore, claim 25 merely recites insignificant additional elements that do not amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 26, under its broadest reasonable interpretation, recites the following judicial exceptions:
training the graph neural network, (mental process: This limitation, under its broadest reasonable interpretation, merely covers a mental process of collecting information and comparing predicted information with known information that can be practically performed by a human, with or without a physical aid. The examiner notes that this has been found to be an abstract idea. See MPEP § 21060.4(a)(2)(III)(A).)
wherein the training comprises: computing a loss based on the prediction, generated by the graph neural network, of the set of one or more characteristics for the set of molecules; and (mathematical concept: This limitation, under its broadest reasonable interpretation, merely covers an arithmetic operation of calculating the difference between two values which has been found to be an abstract idea. Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)
 
updating the graph neural network based on the loss.  (mathematical concept: This limitation, under its broadest reasonable interpretation, merely covers a mathematical concept of updating a mathematical algorithm based on the error of its results by using, for example, a gradient descent algorithm. Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 26 recites the additional elements of general computation performed by a graph neural network. Nonetheless, these additional elements merely apply the judicial exception to a computer (“apply it”) that has been found to fail to amount to significantly more than the claimed judicial exception. See MPEP § 2106.05(a).
Therefore, claim 26 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. More specifically, claim 33 recites substantially similar limitations as claim 26 and is thus rejected accordingly under 35 U.S.C. § 101, the same rationale applying. 
 
                 Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. More specifically, claim 36 recites substantially similar limitations as claim 26 and is thus rejected accordingly under 35 U.S.C. § 101, the same rationale applying. 
 
                 Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 27, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the loss comprises a cross-entropy loss.  (mathematical concept: This limitation, under its broadest reasonable interpretation, merely covers the mathematical concept/algorithm of a cross-entropy function. Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 27 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 27 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 28, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the set of molecules comprises a plurality of molecules.  (Mental process: This limitation, under its broadest reasonable interpretation, merely covers a mental process such as human observation, opinion, or judgment that can be practically performed by a human. For example, a human can observe a pair of atoms in a graph illustrating two graphical representations of two molecules and identify that two atoms are neighbors of one another. The examiner notes that this has been found to constitute an abstract idea that fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2)(III).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 28 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 28 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 1, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the plurality of molecules comprises a ligand molecule and a target molecule. (Mental process: This limitation, under its broadest reasonable interpretation, merely covers a mental process such as human observation, opinion, or judgment that can be practically performed by a human. For example, a human can observe a pair of atoms in a graph illustrating two graphical representations of two molecules and identify that two atoms are neighbors of one another. The examiner notes that this has been found to constitute an abstract idea that fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2)(III).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 29 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s) and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 30 recites the additional elements of wherein the graph gather operation is performed solely with respect to the ligand molecule. Nonetheless, these additional elements, under their broadest reasonable interpretation, are merely concerned with selecting a particular type of data to be manipulated that has been held to be insufficient to satisfy step 2A prong two or step 2B.  See MPEP § 2106.05(g). 
          Claim 30 thus does not recite any additional elements amounting to significantly more than the claimed judicial exception(s) and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 31, under its broadest reasonable interpretation, recites the following judicial exceptions:
 
Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 1 recites the additional elements of performing a graph gather operation and one or more computers. Nonetheless, these additional elements do not amount to significantly more than the claimed judicial exception delineated in Step 2A Prong One above. 
          Claim 4 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s) and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
 
                 Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 1, under its broadest reasonable interpretation, recites the following judicial exceptions:

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 1 recites the additional elements of performing a graph gather operation and one or more computers. Nonetheless, these additional elements do not amount to significantly more than the claimed judicial exception delineated in Step 2A Prong One above. 
          Claim 4 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s) and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

                 Claim(s) 23 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the claimed limitation “generating the second graph representation of the set of molecules prior to performing the second set of graph convolutions” that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

                 Claims 1-8, 23-26, 28, and 31-36 stand rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)      Claims 1-5, 23-26, 28, 31-36: The limitation “the set of molecules” recited in claims 1-5 lacks proper antecedent basis. For purpose of examination, the above preamble is interpreted as “the set of one or more molecules”.
(b)      Claims 6-8 depend from claim 1 and are thus rejected accordingly, the same rationale applying.
(c)      Claim 25: The limitation “the one or more characteristics” in “providing data defining the one or more characteristics for the set of molecules for use in performing drug discovery” lacks proper antecedent basis. For purpose of examination, the above limitation is interpreted as “providing data defining the set of one or more characteristics for the set of molecules for use in performing drug discovery”.
(d)      Claim 31 recites the limitation “the memory” that lacks proper antecedent basis. For purpose of examination, this limitation is interpreted as “the non-transitory memory”. Correction is required.
(e)      Claims 32-36 depend from claim 31 and thus inherit the same deficiencies from claim 31.  Claim 32-36 are thus rejected accordingly, with the same rationale applying.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
                 Claims 1-5, 23-26, and 28-36 stand rejected under 35 U.S.C. 103 as being anticipated by Kearnes et al., Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes) in view of Li et al., Learning Graph While Training: An Evolving Graph Convolutional Neural Network (Aug. 10, 2017) (hereinafter Li).
 
With respect to claim 1, Kearnes teaches:
A method performed by one or more computers for predicting characteristics of a set of one or more molecules using a graph neural network having a plurality of weights, wherein the set of molecules comprises a plurality of atoms, wherein the method comprises:  (Kearnes, p. 596, left-hand column, ¶ 2: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.” p. 597, left-hand column, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’.” ¶ 5: “At the ‘top’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g.[,] the probability that this molecule binds to a target or the binding afﬁnity). Many output nodes for different tasks can be added and this is commonly done [17, 29].” p. 600, right-hand column, ¶ 2: “Although our featurization includes space for hydrogen atoms, we did not use explicit hydrogens in any of our experiments in order to conserve memory and emphasize contributions from heavy atoms.”)
 
performing a first set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a first graph representation of the set of molecules, (Kearnes, p. 596, Last paragraph: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  P. 597, right-hand column, 5: “The ﬁrst basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom. Therefore the atom layer is a 2 dimensional matrix indexed ﬁrst by atom.” P.  598, left-hand column, ¶ 4, “Invariant-preserving operations”: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘‘neurons’’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ representation of molecules as undirected graphs of atoms such as an atom layer upon which a graph convolutional transformation (e.g., A  P) operates teaches a first graph representation, and that Kearnes’ performing a graph convolutional transformation (e.g., A  P where A denotes atoms, and P denotes pairs) using weights (e.g., w1 . . .wN cited above) on the first graph representation teaches the above limitation.)
 
wherein the first set of graph convolutions are based at least in part on bond data defining bonds between pairs of atoms in the set of molecules; (Kearnes, p. 597, right-hand column, Desired Invariants of A Model: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input”. Table 2 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature. 
The examiner notes that Kearnes’ encoding hydrogen bonding as well as atom and bond information in an input that is provided to its graph convolutions in, for example, its A  P transformation (where A denotes atoms, and P denotes pairs) teaches a first set of graph convolutions based on bond data that defines bonds between pairs of atoms because the hydrogen bonding is interpreted as occurring between an atom of a ligand molecule and another atom of a protein molecule. The examiner further notes that Kearnes’ graph convolutions in its P  P operation (where both Ps denote pairs) receive the “bond type” as an input and thus also teach a first set of graph convolutions based on bonds between the set of molecules.)
 
performing a second set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a second graph representation of the set of molecules, (Kearnes, p. 596, left-hand column, ¶ 4, “Invariant-Preserving Operations”: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]” P. 597, right-hand column, 5: “The next basic unit of representation is a pair layer which contains an n-dimensional vector associated with each pair of atoms. Therefore, the pair layer is a 3 dimensional matrix where the ﬁrst two dimensions are indexed by atom.”
The examiner notes that Kearnes’ representation of molecules as undirected graphs of atoms such as a pair layer upon which a graph convolutional transformation (e.g., P  A) operates teaches a second graph representation, and that Kearnes’ performing a graph convolutional transformation (e.g., P  A where P denotes pairs, and A denotes atoms) using weights (e.g., w1 . . .wN cited above) on the aforementioned second graph representation teaches the above limitation.)
 
wherein the second set of graph convolutions are based at least in part on  the spatial distance data defining 3D spatial distances between  pairs of atoms in the set of molecules; (Kearnes, p. 597, ¶ 5, right-hand column, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ graph convolutions in P  A convolutional transformation receives the pair attribute “graph distance”, which denotes the length of the shortest path between one atom to another, as an input and thus teach the second set of graph convolutions are based at least in part on spatial distance data between pairs of atoms in the set of molecules.)
 
performing a graph gather operation, by the graph neural network and in accordance with the plurality of weights of the graph neural network, to produce a feature vector; and (Kearnes, p. 598, FIG. 2 caption: “P  A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ graph neural network’s performing graph convolutional transformation (e.g., P  A cited above) is based on and hence in accordance with weights (wi cited above), that Kearnes’ applying the activation function f to the features of atom pairs and applying the summation function g to the intermediate representations for all atom pairs in a graph structure or molecular structure (a spatial graph representation) a graph gather, and that Kearnes’ applying f and g to generate a new feature vector for an atom teaches performing a graph gather with the spatial representation to produce a feature vector.)
 
predicting, by the graph neural network and in accordance with the plurality of weights of the graph neural network, a set of one or more characteristics for the set of molecules based on the feature vector.  (Kearnes, p. 597, left-hand column, ¶ 5: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).” P. 597, right-hand column, ¶ 3 “Property 1”: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input.” p. 597, right-hand column, ¶ 5: “The first basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom.”  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ graph neural network’s performing graph convolutional transformation (e.g., P  A cited above) is based on and hence in accordance with weights (wi cited above), and that Kearnes’ predicting a probability of a molecule binding to a target or the binding affinity with a model that uses the atom layers respectively containing n-dimensional feature vectors associated with the atoms teaches this limitation.)
 
Kearnes teaches multiple representations that encode 3D information, structural features, physical properties, activities, with emphasis on molecular shape and electrostatics (see e.g., Kearnes, pp. 596-597) but does not appear to explicitly teach:
obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective three-dimensional (3D) spatial distance between the pair of atoms in the set of molecules; 
the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules 
 
Li does, however, teach:
obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective three-dimensional (3D) spatial distance between the pair of atoms in the set of molecules; (Li, p. 1, § 1, ¶ 1: “Even though the CNNs have been successful in tasks where data have underlying grid structure, e.g. text, images and videos, in many problems the data lie on irregular grid or more generally in non-Euclidean domains, e.g. molecular data, social networks and knowledge instances.” p. 5, ¶ 1: “Generalized Mahalanobis distance measures the distance between samples x and y by: Eq. (5) (reproduction omitted) If M = I, Eq. (5) reduces to Euclidean distance. In proposed EGCN, the symmetric positive semi-deﬁnite matrix M = Wdk WdT is the trainable weight of SGC-LL layer. The Wdk ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y.”
The examiner notes that Li’s samples (e.g., x and y above) for molecular data teach a plurality of atoms, that samples x and y between which a distance is measured teach a pair of atoms, and that Li’s generalized Mahalanobis distance (or the Euclidean distance by reducing the generalized Mahalanobis distance) teaches a three-dimension (3D) spatial distance. The examiner further notes that Li’s measuring the Euclidean distance between a pair of atoms x and y teaches obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective tree-dimensional (3D) spatial between the pair of atoms in the set of molecules as claimed.)
 
the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules (Li, p. 1, § 1, ¶ 1; p. 5, ¶ 1, supra. The examiner notes that Li’s obtaining the Euclidean distance between a pair of samples x and y in molecular data teaches the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules.)
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes’ molecular graph convolutions (Kearnes, supra) with Li’s generalized Mahalanobis distance that can be reduced to an Euclidean distance (Li, supra). The modification reduces the parameter number to at most O(d2) or even O(dm) and disengages learning complexity from the size of a graph of interest (Li, p. 2, ¶ 1: “Directly learning the similarity matrix has O(N2) complexity for a graph of RNxd data. If harnessing a supervised metric learning with Mahalanobis distance, we could reduce the parameter number to at most O(d2) or even O(dm). As a consequence, the learning complexity becomes independent of graph size N.”)
 
With respect to claim 2, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches:
building the second graph representation of the set of molecules, (¶ 5, Desired Invariants of A Model, RHS, p. 597: “The first basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom”; and “The next basic unit of representation is a pair layer which contains an n-dimensional vector associated with each pair of atoms.”  The examiner first notes that Kearnes’ first basic unit of representation and the net basic unit of representation respectively teach a first graph representation and a second graph representation. The examiner further notes that Kearnes’ generating a representation with at least the next basic unit (e.g., Kearnes’ pair layer) teaches this limitation.)
 
Kearnes does not appear to explicitly teach:
wherein building the second graph representation comprises generating a distance matrix and an adjacency tensor,
wherein the distance matrix denotes distances between pairs of atoms in the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms in the set of molecules.  
 
Li does, however, teach:
wherein building the second graph representation comprises generating a distance matrix and an adjacency tensor, (Li, ¶ 1, § 3.1, p. 3: “Particularly, spatial convolution purely uses neighborhood information in terms of graph adjacency matrix Ak or similarity matrix Wk”; “Generalized Mahalanobis distance” in Eq. (5) on p. 5:             
                D
                
                    
                        x
                        ,
                        y
                    
                
                =
                 
                
                    
                        
                            
                                
                                    x
                                    -
                                    y
                                
                            
                        
                        
                            T
                        
                    
                    M
                    (
                    x
                    -
                    y
                    )
                
            
         (5) “If M = I, Eq. (5) reduces to Euclidean distance”. 
The examiner first notes that the matrix M in             
                D
                
                    
                        x
                        ,
                        y
                    
                
            
        . stores information representing the distances between each pair of atoms x and y and thus denotes a square matrix having the dimensions of N x N, where N denotes the number of atoms in the second graph representation. The examiner thus notes that Li’s adjacency matrix Ak teaches an adjacency tensor, and that Li’s             
                D
                
                    
                        x
                        ,
                        y
                    
                
            
         teaches a distance matrix.)
 
wherein the distance matrix denotes distances between pairs of atoms in the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms in the set of molecules.  (Li, (¶ 1, Supervised Metric Learning, p. 5: “Generalized Mahalanobis distance measures the distance between samples x and y by:             
                D
                
                    
                        x
                        ,
                        y
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                    -
                                    y
                                
                            
                        
                        
                            T
                        
                    
                    M
                    (
                    x
                    -
                    y
                    )
                
            
          (5)”; “If M = I, Eq.(5) reduces to Euclidean distance. In proposed EGCsN, the symmetric positive semi-deﬁnite matrix M =             
                M
                =
                
                    
                        W
                    
                    
                        d
                    
                
                
                    
                        W
                    
                    
                        d
                    
                    
                        T
                    
                
                 
            
         is the trainable weight of SGC-LL layer. The             
                
                    
                        W
                    
                    
                        d
                    
                    
                        T
                    
                
            
         ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y. Then, we use that distance to calculate the Gaussian kernel: G(x, y) = exp(−            
                D
            
        (x, y)/(2σ2 )). In our case, the optimal transformation matrix             
                
                    
                        
                            
                                W
                            
                            
                                d
                            
                            
                                T
                            
                        
                    
                    ^
                
            
         will be found by the one who is able to generate the graphs             
                
                    
                        L
                    
                    ^
                
            
         that best ﬁt our learning tasks.”  ¶ 1, § 3.1: “Particularly, spatial convolution purely uses neighborhood information in terms of graph adjacency matrix Ak or similarity matrix Wk”. ¶ 1, § 3.2, p. 4: “Given the adjacency matrix A and the degree matrix D for graph             
                G
                 
            
        = (V, E), the graph Laplacian matrix:             
                L
                =
                I
                -
                
                    
                        D
                    
                    
                        -
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                A
                
                    
                        D
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                 
            
          (4). As we know, L deﬁnes both node-wise connectivity and degree of vertices. Some types of data have inherent graph structure, such as chemical molecular data. Each molecule is a graph with atoms as vertices and bonds as edges.”  
The examiner notes that Li’s distances between respective pairs of samples x and y such as atoms (§ 4.2), molecules (§ 3.2), molecular compounds (§ 4.2), etc. teaches a distance matrix that denotes distances between atoms. The examiner further notes that a tensor is a generalized matrix, and that Li’s adjacency matrix indicates a plurality of edge types and thus teaches the limitation pertaining to the adjacency tensor.)
 
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes in view of Li to further incorporate Li’s distance matrix denoting distances between pairs of atoms and adjacency tensor indicating multiple different edge types between atoms (Li, supra). The modification not only reduces the number of parameters by harnessing a supervised metric learning with Li’s generalized distance, which can be reduced to Euclidean distance, but also enables the discovery of hidden correlations between nodes (e.g., atoms) in a graph with the adjacency matrix (Li et al., p. 2, ¶ 1: “Directly learning the similarity matrix has O(N2) complexity for a graph of RN×d data. If harnessing a supervised metric learning with Mahalanobis distance, we could reduce the parameter number to at most O(d2) or even O(dm).” p. 5, ¶ 3: “As we discussed above, to discover the hidden correlations between nodes in graph, we introduce a parameterized distance Eq.(5) to update the Gaussian similarity matrix S (A, adjacency matrix after thresholding), and then use updated A to compute normalized graph Laplacian L (Eq.(4)).”)
 
With respect to claim 3, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches wherein the set of molecules comprises a ligand molecule and a target molecule. (Kearnes, Abstract “Although graph convolutions do not outperform all fingerprint-based methods, they (along with other graph-based methods) represent a new paradigm in ligand-based virtual screening with exciting opportunities for future improvement.” ¶ 5, Methods – Deep Neural Networks, left-hand-column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).”) 
 
With respect to claim 4, Kearnes modified by Li teaches the method of claim 1, and Kearnes also teaches:
wherein the second set of graph convolutions are further based on the bond data defining bonds between pairs of atoms in the set of molecules.  (Kearnes, ¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  Table 3 “Atom Pair Features” include “Bond type” including “Single, double, triple, or aromatic (one-hot or null)”.  The examiner notes that Kearnes’ graph convolutions in P  A convolutional transformation (where P denotes pairs, and A denotes atoms) receives the feature “bond type” as an input and thus teach performing a second set of graph convolutions based on at least bonds between ligands and targets and hence between a set of molecules.)
 
With respect to claim 5, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches:
wherein the first set of graph convolutions is based on a first set of bonds between the set of molecules and (Kearnes, last paragraph, Introduction, p. 596: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  Property 1, Desired Invariants of A Model, RHS, p. 3: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input”. Table 1 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature.  ¶ 5, left-hand column, p. 597: “At the ‘’top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g.[,] the probability that this molecule binds to a target or the binding affinity).”
The examiner notes that Kearnes’ encoding hydrogen bonding and/or bond information in an input for its graph convolutions in its A  P and/or P  P transformation (where A denotes atoms and P denotes pairs) teaches a first set of graph convolutions based on a frist set of bonds between a set of molecules because the hydrogen bonding and bond information are interpreted as occurring between a ligand molecule and a target protein molecule.)
 
the second set of graph convolutions is based at least in part on a second set of bonds between the set of molecules.  (Kearnes, p. 598, “Invariant-Preserving Operations” further teaches four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  Table 3, p. 601: “Atom Pair Features” include “Bond type” including “Single, double, triple, or aromatic (one-hot or null)”. 
The examiner notes that the aforementioned bond types such as single, double, triple, and aromatic bonds constitute a second set of bonds between a ligand molecule and a target molecule (e.g., a protein molecule) and are different from hydrogen bonding which is not recognized as a chemical bond between atoms.  The examiner further notes that Kearnes’ graph convolutions in P  A convolutional transformation receives the feature “bond type” as an input for the convolutional transformation and thus teaches performing a second set of graph convolutions based on a second set of the bonds between ligands and targets and hence between a set of molecules.)
 
With respect to claim 23, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches:
generating the second graph representation of the set of molecules prior to performing the second set of graph convolutions, (Kearnes, p. 596, left-hand column, ¶ 4, “Invariant-Preserving Operations”: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  P. 597, left-hand column, P. 597, right-hand column, 5: “The next basic unit of representation is a pair layer which contains an n-dimensional vector associated with each pair of atoms. Therefore, the pair layer is a 3 dimensional matrix where the ﬁrst two dimensions are indexed by atom.”
The examiner notes that Kearnes’ performing the second set of graph convolutions on the second graph representation (e.g., the aforementioned next basic unit) requires the second graph representation be available. Therefore, the second graph representation is generated prior to performing the second set of graph convolutions.)
wherein generating the second graph representation of the set of molecules comprises: determining, for each pair of atoms that are separated by a spatial distance that is below a threshold value, that the pair of atoms are neighbors in the second graph representation of the set of molecules.  (Kearnes, p. 605, left-hand column, ¶ 2: “Using a consistent base architecture with two Weave modules and a maximum atom pair distance of 2, we compared these traditional reduction strategies with our Gaussian histogram approach.”
The examiner notes that Kearnes’ limiting the maximum distance between a pair of atoms teaches a distance that is below a threshold value, and that Kearnes’ accommodating pair distances smaller than or equal to 2 in its graph representations (e.g., the second graph representation such as Kearnes’ next basic unit of representation cited above) renders obvious that the atoms in a pair are neighbors of each other where the maximum distance defines what constitutes a neighbor for an atom.)
Kearnes does not appear to explicitly teach the distance is a spatial distance that defines 3D spatial distances although Kearnes does teach many representations encode 3D information, structural features, physical properties, activities, with emphasis on molecular shape and electrostatics on pp. 596-597. 
Li does, however, teach:
a spatial distance (Li, p. 1, § 1, ¶ 1; p. 5, ¶ 1, supra. The examiner notes that Li’s obtaining the Euclidean distance between a pair of samples x and y in molecular data teaches the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules.) The examiner notes that Kearnes’ determining that atoms in a pair are neighbors in the second graph representations, when combined with Li’s spatial distance, teaches the above limitation in its entirety.)
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes’ molecular graph convolutions (Kearnes, supra) with Li’s generalized Mahalanobis distance that can be reduced to an Euclidean distance (Li, supra). The modification reduces the parameter number to at most O(d2) or even O(dm) and disengages learning complexity from the size of a graph of interest (Li, p. 2, ¶ 1: “Directly learning the similarity matrix has O(N2) complexity for a graph of RNxd data. If harnessing a supervised metric learning with Mahalanobis distance, we could reduce the parameter number to at most O(d2) or even O(dm). As a consequence, the learning complexity becomes independent of graph size N.”)
 
With respect to claim 24, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches:
wherein the set of one or more characteristics for the set of molecules comprises one or more of: a toxicity of the set of molecules, a solubility of the set of molecules, a binding affinity of the set of molecules, or quantum properties of the set of molecules.  (Kearnes, p. 597, left-hand column, ¶ 5: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).” The examiner notes that Kearnes’ probability of one molecule binds to a target and/or its binding affinity teaches a binding affinity of the set of molecules. The examiner further notes that claim 24 recites one or more of: a toxicity of the set of molecules, a solubility of the set of molecules, a binding affinity of the set of molecules, or quantum properties of the set of molecules. Therefore, Kearnes’ teaching of a binding affinity teaches the new claim 24.)
 
With respect to claim 25, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches:
providing data defining the one or more characteristics for the set of molecules for use in performing drug discovery.  (Kearnes, P. 597, right-hand column, ¶¶ 3-4: “For a deep learning architecture taking a molecular graph as input, some arbitrary choice must be made for the order that the various atoms and bonds are presented to the model. Since that choice is arbitrary, we want: Property 1 (Order invariance) The output of the model should be invariant to the order that the atom and bond information is encoded in the input.” P. 597, left-hand column, “Deep neural networks” ¶ 5: “At the ‘top’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g.[,] the probability that this molecule binds to a target or the binding afﬁnity).” p. 607, right-hand column, ¶ 4: “Looking forward, graph convolutions (and related graph-based methods; see ‘‘Related work’’ section) present a ‘‘new hill to climb’’ in computer-aided drug design and cheminformatics. Although our current graph convolution models do not consistently outperform state-of-the-art ﬁngerprint-based models, we emphasize their ﬂexibility and potential for further optimization and development.”)
 
With respect to claim 26, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches:
training the graph neural network, (Kearnes, p. 597, right-hand column, last paragraph: “In order to train the network, you ﬁrst have to choose a loss function describing the penalty for the network producing a set of outputs which differ from the outputs in the training example.”)
 
wherein the training comprises: computing a loss based on the prediction, generated by the graph neural network, of the set of one or more characteristics for the set of molecules; and (Kearnes, p. 597, right-hand column, last paragraph – p. 597, right-hand column, first paragraph: “In order to train the network, you ﬁrst have to choose a loss function describing the penalty for the network producing a set of outputs which differ from the outputs in the training example. For example, for regression problems, the L2 distance between the predicted and actual values is commonly used. The objective of training is then to ﬁnd a set of parameters for the network that minimizes the loss function.”)
 
updating the graph neural network based on the loss.  (Kearnes, p. 597, left-hand column, last paragraph - right-hand column, ¶ 1: “The objective of training is then to ﬁnd a set of parameters for the network that minimizes the loss function. Training is done with the well known technique of back-propagation [32] and stochastic gradient descent.” p. 607, left-hand column, ¶ 3: “As has been pointed out elsewhere [9], the ability to use backpropagation to tune parameters at every stage of the network provides greater representational power than traditional descriptors, which are inﬂexible in the features they encode from the initial representation.” The examiner notes that Kearnes’ tuning parameters of its graph neural network using backpropagation techniques to minimize a loss function during training teaches training comprises updating the graph neural network based on the loss.)
 
With respect to claim 27, Kearnes modified by Li teaches the method of claim 26, but does not appear to explicitly teach:
wherein the loss comprises a cross-entropy loss.  
Zelier does, however, teach:
wherein the loss comprises a cross-entropy loss.  (Zeiler, p. 4, § 4.1, ¶ 1: “We compare our method to average and max pooling on a variety of image classiﬁcation tasks. In all experiments we use mini-batch gradient descent with momentum to optimize the cross entropy between our network’s prediction of the class and the ground truth labels.”)
Kearnes, Li, and Zeiler are analog art because all three references pertain to training neural networks using gradient descent and backpropagation techniques.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes in view of Li to further incorporate Zeiler’s use of cross-entropy loss (Zeiler, supra). The modification enables the determination of the difference (loss) between two probability distributions (e.g., between Kearnes’ predicted probability that a molecular binds to a specific target and the class probability in the training data) and further provides an explicit way to compute the weight adjustment for a parameter of interest at a specific time point by using the gradient of the cross-entropy loss function (For a given parameter x at time t the weight updates added to the parameters, Δxt are Δxt = 0.9Δxt-1 − e gt where gt is the gradient of the cost function with respect to that parameter at time t averaged over the batch and e is a learning rate set by hand.)
 
With respect to claim 28, Kearnes modified by Li teaches the method of claim 1, and Kearnes further teaches:
wherein the set of molecules comprises a plurality of molecules.  (Kearnes, p. 595, Abstract: “We describe molecular graph convolutions, a machine learning architecture for learning from undirected graphs, speciﬁcally small molecules. Graph convolutions use a simple encoding of the molecular graph – atoms, bonds, distances, etc.—which allows the model to take greater advantage of information in the graph structure. Although graph convolutions do not outperform all ﬁngerprint-based methods, they (along with other graph-based methods) represent a new paradigm in ligand-based virtual screening with exciting opportunities for future improvement.”)
 
With respect to claim 29, Kearnes modified by Li teaches the method of claim 28, and Kearnes further teaches:
wherein the plurality of molecules comprises a ligand molecule and a target molecule.  (Kearnes, p. 595, Abstract: “Although graph convolutions do not outperform all fingerprint-based methods, they (along with other graph-based methods) represent a new paradigm in ligand-based virtual screening with exciting opportunities for future improvement.” ¶ 5, Methods – Deep Neural Networks, left-hand-column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).”) 
 
With respect to claim 30, Kearnes modified by Li teaches the method of claim 29, and Kearnes further teaches:
wherein the graph gather operation is performed solely with respect to the ligand molecule.  (Kearnes, p. 595, Abstract: “We describe molecular graph convolutions” that “represent a new paradigm in ligand-based virtual screening with exciting opportunities for future improvement” for “drug discovery applications”.  ¶ 5, right-hand column, p. 599: “Throughout this paper, we construct the molecule-level features ONLY from the top-level atom features and not the pair features. FIG. 2 illustrates “P  A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  This is to restrict the total number of feature vectors that must be summarized while still providing information about the entire molecule.”  The examiner notes that Kearnes’ determining the new feature vector ONLY for a top-level atom for ligand-based screening, but not pair features between a ligand and a target molecule, teaches performing graph gather solely on the ligand molecules.)
 
With respect to claim 31, Kearnes teaches:
A system comprising: one or more computers; and (Kearnes, p. 602, left-hand column, ¶ 1: “Training was parallelized over 96 CPUs (or 96 GPUs in the case of the W4N2 model)”. The examiner notes that Kearnes’ 96 CPUs or 96GPUs teach one or more computers.)
 
a non-transitory memory communicatively coupled to the one or more computers, wherein the memory stores instructions that, when executed by the one or more computers, cause the one or more computers to perform operations for predicting characteristics of a set of one or more molecules using a graph neural network having a plurality of weights, (Kearnes, p. 597, left-hand column, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’.” ¶ 5: “At the ‘top’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g.[,] the probability that this molecule binds to a target or the binding afﬁnity). Many output nodes for different tasks can be added and this is commonly done [17, 29].” p. 600, right-hand column, ¶ 2: “Although our featurization includes space for hydrogen atoms, we did not use explicit hydrogens in any of our experiments in order to conserve memory and emphasize contributions from heavy atoms.”
The examiner notes that Kearnes’ probability of one molecule binds to a target or binding affinity teaches one or more characteristics, and that Kearnes’ neural networks of directed graphs of simulated neurons teach a graph neural network. The examiner further notes that Kearnes’ conserving memory teaches a computer having a non-transitory memory storing instructions executed by, for example, the aforementioned CPU or GPU, and that Kearnes’ predicting one or more characteristics by executing its graph neural network on a computer having a memory teaches the above limitations.)
 
wherein the set of molecules comprises a plurality of atoms, (Kearnes, p. 596, left-hand column, ¶ 2: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.” The examiner notes that Kearnes’ graph representation of molecues as graphs of atoms teaches that the set of molecules comprises a plurality of atoms.)
 
performing a first set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a first graph representation of the set of molecules, (Kearnes, p. 596, Last paragraph: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  P. 597, right-hand column, 5: “The ﬁrst basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom. Therefore the atom layer is a 2 dimensional matrix indexed ﬁrst by atom.” P.  598, left-hand column, ¶ 4, “Invariant-preserving operations”: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘‘neurons’’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ representation of molecules as undirected graphs of atoms such as an atom layer upon which a graph convolutional transformation (e.g., A  P) operates teaches a first graph representation, and that Kearnes’ performing a graph convolutional transformation (e.g., A  P where A denotes atoms, and P denotes pairs) using weights (e.g., w1 . . .wN cited above) on the first graph representation teaches the above limitation.)
wherein the first set of graph convolutions are based at least in part on bond data defining bonds between pairs of atoms in the set of molecules; (Kearnes, p. 597, right-hand column, Desired Invariants of A Model: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input”. Table 2 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature. 
The examiner notes that Kearnes’ encoding hydrogen bonding as well as atom and bond information in an input that is provided to its graph convolutions in, for example, its A  P transformation (where A denotes atoms, and P denotes pairs) teaches a first set of graph convolutions based on bond data that defines bonds between pairs of atoms because the hydrogen bonding is interpreted as occurring between an atom of a ligand molecule and another atom of a protein molecule. The examiner further notes that Kearnes’ graph convolutions in its P  P operation (where both Ps denote pairs) receive the “bond type” as an input and thus also teach a first set of graph convolutions based on bonds between the set of molecules.)
 
performing a second set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a second graph representation of the set of molecules, (Kearnes, p. 596, left-hand column, ¶ 4, “Invariant-Preserving Operations”: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]” P. 597, right-hand column, 5: “The next basic unit of representation is a pair layer which contains an n-dimensional vector associated with each pair of atoms. Therefore, the pair layer is a 3 dimensional matrix where the ﬁrst two dimensions are indexed by atom.”
The examiner notes that Kearnes’ representation of molecules as undirected graphs of atoms such as a pair layer upon which a graph convolutional transformation (e.g., P  A) operates teaches a second graph representation, and that Kearnes’ performing a graph convolutional transformation (e.g., P  A where P denotes pairs, and A denotes atoms) using weights (e.g., w1 . . .wN cited above) on the aforementioned second graph representation teaches the above limitation.)
 
wherein the second set of graph convolutions are based at least in part on the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules; (Kearnes, p. 597, ¶ 5, right-hand column, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ graph convolutions in P  A convolutional transformation receives the pair attribute “graph distance”, which denotes the length of the shortest path between one atom to another, as an input and thus teach the second set of graph convolutions are based at least in part on spatial distance data between pairs of atoms in the set of molecules.)
 
performing a graph gather operation, by the graph neural network and in accordance with the plurality of weights of the graph neural network, to produce a feature vector; and (Kearnes, p. 598, FIG. 2 caption: “P  A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ graph neural network’s performing graph convolutional transformation (e.g., P  A cited above) is based on and hence in accordance with weights (wi cited above), that Kearnes’ applying the activation function f to the features of atom pairs and applying the summation function g to the intermediate representations for all atom pairs in a graph structure or molecular structure (a spatial graph representation) a graph gather, and that Kearnes’ applying f and g to generate a new feature vector for an atom teaches performing a graph gather with the spatial representation to produce a feature vector.)
 
predicting, by the graph neural network and in accordance with the plurality of weights of the graph neural network, a set of one or more characteristics for the set of molecules based on the feature vector.  (Kearnes, p. 597, left-hand column, ¶ 5: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).” P. 597, right-hand column, ¶ 3 “Property 1”: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input.” p. 597, right-hand column, ¶ 5: “The first basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom.”  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ graph neural network’s performing graph convolutional transformation (e.g., P  A cited above) is based on and hence in accordance with weights (wi cited above), and that Kearnes’ predicting a probability of a molecule binding to a target or the binding affinity with a model that uses the atom layers respectively containing n-dimensional feature vectors associated with the atoms teaches this limitation.)
 
Kearnes teaches multiple representations that encode 3D information, structural features, physical properties, activities, with emphasis on molecular shape and electrostatics (see e.g., Kearnes, pp. 596-597) but does not appear to explicitly teach:
wherein the operations comprise: obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective three-dimensional (3D) spatial distance between the pair of atoms in the set of molecules; 
the spatial distance data defines 3D spatial distances;
 
Li does, however, teach:
wherein the operations comprise: obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective three-dimensional (3D) spatial distance between the pair of atoms in the set of molecules; (Li, p. 1, § 1, ¶ 1: “Even though the CNNs have been successful in tasks where data have underlying grid structure, e.g. text, images and videos, in many problems the data lie on irregular grid or more generally in non-Euclidean domains, e.g. molecular data, social networks and knowledge instances.” p. 5, ¶ 1: “Generalized Mahalanobis distance measures the distance between samples x and y by: Eq. (5) (reproduction omitted) If M = I, Eq. (5) reduces to Euclidean distance. In proposed EGCN, the symmetric positive semi-deﬁnite matrix M = Wdk WdT is the trainable weight of SGC-LL layer. The Wdk ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y.”
The examiner notes that Li’s samples (e.g., x and y above) for molecular data teach a plurality of atoms, that samples x and y between which a distance is measured teach a pair of atoms, and that Li’s generalized Mahalanobis distance (or the Euclidean distance by reducing the generalized Mahalanobis distance) teaches a three-dimension (3D) spatial distance. The examiner further notes that Li’s measuring the Euclidean distance between a pair of atoms x and y teaches obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective tree-dimensional (3D) spatial between the pair of atoms in the set of molecules as claimed.)
 
the spatial distance data defines 3D spatial distances; (Li, p. 1, § 1, ¶ 1; p. 5, ¶ 1, supra. The examiner notes that Li’s obtaining the Euclidean distance between a pair of samples x and y in molecular data teaches the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules.)
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes’ molecular graph convolutions (Kearnes, supra) with Li’s generalized Mahalanobis distance that can be reduced to an Euclidean distance (Li, supra). The modification reduces the parameter number to at most O(d2) or even O(dm) and disengages learning complexity from the size of a graph of interest (Li, p. 2, ¶ 1: “Directly learning the similarity matrix has O(N2) complexity for a graph of RNxd data. If harnessing a supervised metric learning with Mahalanobis distance, we could reduce the parameter number to at most O(d2) or even O(dm). As a consequence, the learning complexity becomes independent of graph size N.”)
 
With respect to claim 32, it recites substantially similar claimed limitations as claim 23 and is thus rejected accordingly, the same citations and rationale applying.
 
With respect to claim 33, it recites substantially similar claimed limitations as claim 26 and is thus rejected accordingly, the same citations and rationale applying.
 
With respect to claim 34, Kearnes teaches:
A non-transitory memory storing instructions that when executed by one or more computers cause the one or more computers to perform operations for predicting characteristics of a set of one or more molecules using a graph neural network having a plurality of weights, wherein the set of molecules comprises a plurality of atoms, wherein the operations comprise: (Kearnes, p. 597, left-hand column, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’.” ¶ 5: “At the ‘top’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g.[,] the probability that this molecule binds to a target or the binding afﬁnity). Many output nodes for different tasks can be added and this is commonly done [17, 29].” p. 600, right-hand column, ¶ 2: “Although our featurization includes space for hydrogen atoms, we did not use explicit hydrogens in any of our experiments in order to conserve memory and emphasize contributions from heavy atoms.”
The examiner notes that Kearnes’ probability of one molecule binds to a target or binding affinity teaches one or more characteristics, and that Kearnes’ neural networks of directed graphs of simulated neurons teach a graph neural network. The examiner further notes that Kearnes’ conserving memory teaches a computer having a non-transitory memory storing instructions executed by, for example, the aforementioned CPU or GPU, and that Kearnes’ predicting one or more characteristics by executing its graph neural network on a computer having a memory teaches the above limitations.)
 
performing a first set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a first graph representation of the set of molecules, (Kearnes, p. 596, Last paragraph: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  P. 597, right-hand column, 5: “The ﬁrst basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom. Therefore the atom layer is a 2 dimensional matrix indexed ﬁrst by atom.” P.  598, left-hand column, ¶ 4, “Invariant-preserving operations”: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘‘neurons’’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ representation of molecules as undirected graphs of atoms such as an atom layer upon which a graph convolutional transformation (e.g., A  P) operates teaches a first graph representation, and that Kearnes’ performing a graph convolutional transformation (e.g., A  P where A denotes atoms, and P denotes pairs) using weights (e.g., w1 . . .wN cited above) on the first graph representation teaches the above limitation.)
 
wherein the first set of graph convolutions are based at least in part on the bond data defining bonds between pairs of atoms in the set of molecules; (Kearnes, p. 597, right-hand column, Desired Invariants of A Model: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input”. Table 2 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature. 
The examiner notes that Kearnes’ encoding hydrogen bonding as well as atom and bond information in an input that is provided to its graph convolutions in, for example, its A  P transformation (where A denotes atoms, and P denotes pairs) teaches a first set of graph convolutions based on bond data that defines bonds between pairs of atoms because the hydrogen bonding is interpreted as occurring between an atom of a ligand molecule and another atom of a protein molecule. The examiner further notes that Kearnes’ graph convolutions in its P  P operation (where both Ps denote pairs) receive the “bond type” as an input and thus also teach a first set of graph convolutions based on bonds between the set of molecules.)
 
performing a second set of graph convolutions, by the graph neural network and in accordance with the plurality of weights of the graph neural network, on a second graph representation of the set of molecules, (Kearnes, p. 596, left-hand column, ¶ 4, “Invariant-Preserving Operations”: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]” P. 597, right-hand column, 5: “The next basic unit of representation is a pair layer which contains an n-dimensional vector associated with each pair of atoms. Therefore, the pair layer is a 3 dimensional matrix where the ﬁrst two dimensions are indexed by atom.”
The examiner notes that Kearnes’ representation of molecules as undirected graphs of atoms such as a pair layer upon which a graph convolutional transformation (e.g., P  A) operates teaches a second graph representation, and that Kearnes’ performing a graph convolutional transformation (e.g., P  A where P denotes pairs, and A denotes atoms) using weights (e.g., w1 . . .wN cited above) on the aforementioned second graph representation teaches the above limitation.)
 
wherein the second set of graph convolutions are based at least in part on the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules; (Kearnes, p. 597, ¶ 5, right-hand column, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ graph convolutions in P  A convolutional transformation receives the pair attribute “graph distance”, which denotes the length of the shortest path between one atom to another, as an input and thus teach the second set of graph convolutions are based at least in part on spatial distance data between pairs of atoms in the set of molecules.)
 
performing a graph gather operation, by the graph neural network and in accordance with the plurality of weights of the graph neural network, to produce a feature vector; and (Kearnes, p. 598, FIG. 2 caption: “P  A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ graph neural network’s performing graph convolutional transformation (e.g., P  A cited above) is based on and hence in accordance with weights (wi cited above), that Kearnes’ applying the activation function f to the features of atom pairs and applying the summation function g to the intermediate representations for all atom pairs in a graph structure or molecular structure (a spatial graph representation) a graph gather, and that Kearnes’ applying f and g to generate a new feature vector for an atom teaches performing a graph gather with the spatial representation to produce a feature vector.)
predicting, by the graph neural network and in accordance with the plurality of weights of the graph neural network, a set of one or more characteristics for the set of molecules based on the feature vector.  (Kearnes, p. 597, left-hand column, ¶ 5: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).” P. 597, right-hand column, ¶ 3 “Property 1”: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input.” p. 597, right-hand column, ¶ 5: “The first basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom.”  P. 597, left-hand column, “Methods”, ¶ 1: “Neural networks are directed graphs of simulated ‘neurons’. Each neuron has a set of inputs and computes an output. The neurons in early neural nets were inspired by biological neurons and computed an afﬁne combination of the inputs followed by a non-linear activation function. Mathematically, if the inputs are x1 . . . xN, weights w1 . . .wN and bias b are parameters, and f is the activation function, the output is [Eq. (1) (reproduction omitted)]”
The examiner notes that Kearnes’ graph neural network’s performing graph convolutional transformation (e.g., P  A cited above) is based on and hence in accordance with weights (wi cited above), and that Kearnes’ predicting a probability of a molecule binding to a target or the binding affinity with a model that uses the atom layers respectively containing n-dimensional feature vectors associated with the atoms teaches this limitation.)
 
Kearnes teaches multiple representations that encode 3D information, structural features, physical properties, activities, with emphasis on molecular shape and electrostatics (see e.g., Kearnes, pp. 596-597) but does not appear to explicitly teach:
obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective three-dimensional (3D) spatial distance between the pair of atoms in the set of molecules; 
the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules; 
 
Li does, however, teach:
obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective three-dimensional (3D) spatial distance between the pair of atoms in the set of molecules; (3D) spatial distance between the pair of atoms in the set of molecules; (Li, p. 1, § 1, ¶ 1: “Even though the CNNs have been successful in tasks where data have underlying grid structure, e.g. text, images and videos, in many problems the data lie on irregular grid or more generally in non-Euclidean domains, e.g. molecular data, social networks and knowledge instances.” p. 5, ¶ 1: “Generalized Mahalanobis distance measures the distance between samples x and y by: Eq. (5) (reproduction omitted) If M = I, Eq. (5) reduces to Euclidean distance. In proposed EGCN, the symmetric positive semi-deﬁnite matrix M = Wdk WdT is the trainable weight of SGC-LL layer. The Wdk ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y.”
The examiner notes that Li’s samples (e.g., x and y above) for molecular data teach a plurality of atoms, that samples x and y between which a distance is measured teach a pair of atoms, and that Li’s generalized Mahalanobis distance (or the Euclidean distance by reducing the generalized Mahalanobis distance) teaches a three-dimension (3D) spatial distance. The examiner further notes that Li’s measuring the Euclidean distance between a pair of atoms x and y teaches obtaining spatial distance data that defines, for each pair of atoms from the plurality of atoms, a respective tree-dimensional (3D) spatial between the pair of atoms in the set of molecules as claimed.)
 
the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules; (Li, p. 1, § 1, ¶ 1; p. 5, ¶ 1, supra. The examiner notes that Li’s obtaining the Euclidean distance between a pair of samples x and y in molecular data teaches the spatial distance data defining 3D spatial distances between pairs of atoms in the set of molecules.)
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes’ molecular graph convolutions (Kearnes, supra) with Li’s generalized Mahalanobis distance that can be reduced to an Euclidean distance (Li, supra). The modification reduces the parameter number to at most O(d2) or even O(dm) and disengages learning complexity from the size of a graph of interest (Li, p. 2, ¶ 1: “Directly learning the similarity matrix has O(N2) complexity for a graph of RNxd data. If harnessing a supervised metric learning with Mahalanobis distance, we could reduce the parameter number to at most O(d2) or even O(dm). As a consequence, the learning complexity becomes independent of graph size N.”)
 
With respect to claim 35, it recites substantially similar claimed limitations as claim 23 and is thus rejected accordingly, the same citations and rationale applying.
 
With respect to claim 36, it recites substantially similar claimed limitations as claim 26 and is thus rejected accordingly, the same citations and rationale applying.
 
                 Claims 6-8 stand rejected under 35 U.S.C. § 103 as being anticipated by Kearnes et al., Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes) in view of Li et al., Learning Graph While Training: An Evolving Graph Convolutional Neural Network (Aug. 10, 2017) (hereinafter Li) and further in view of Merkwirth et al. Automatic Generation of Complementary Descriptors with Molecular Graph Networks (2005) (hereinafter Merkwirth).
 
With respect to claim 6, Kearnes modified by Li teaches the method of claim 1 but does not appear to explicitly teach:
wherein performing the first set of graph convolutions comprises utilizing a first plurality of neural networks, wherein each neural network of the first plurality of neural networks is used for a different bond type.  
 
Merkwirth does, however, teach:
wherein performing the first set of graph convolutions comprises utilizing a first plurality of neural networks, wherein each neural network of the first plurality of neural networks is used for a different bond type.  (Merkwirth, p. 1160, § 2, last paragraph: “The weights governing the dynamic evolution of a feature net do not pertain to a specific position within the network; instead, element and bond type of the node determine which weights are taken from several common weight tables. The tables constitute the adjustable parameters of a feature net.”  FIG. 1 (an annotated version produced immediately below) shows a molecular graph of dichloromethane input having four separate bonds into four separate neural networks (F1 through F4) that respectively generate outputs that are then multiplied with the respective weights (selected according to the bond types) for the final output.
The examiner notes that Merkwirth’s four separate neural networks teach a first plurality of neural networks.  The examiner further notes that Merkwirth’s providing molecular graph of dichloromethane input having four separate bonds into each of the four separate neural networks (e.g., F1 through F4 in FIG. 1) that respectively generate outputs that are then multiplied with the respective weights (selected according to the bond types) for the final output teaches each neural network is used for a different bond type.)

    PNG
    media_image1.png
    747
    410
    media_image1.png
    Greyscale
[AltContent: textbox (Four neural networks, 
F1, F2, F3, and F4,
receiving respective bond types)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]








Kearnes, Li, and Merkwirth are analog art because all three references pertain to predicting molecular activities by using graph networks for molecular learning architectures.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes in view of Li to incorporate Merkwirth’s using different neural network for different bond types (Merkwirth, supra). The modification uses multiple neural networks (feature nets) establishes a functional relationship between a graph and a property of interest (e.g., bonding) by using a dynamic evolution of the states of nodes in the graph of a combined neural network having the aforementioned multiple neural networks and a supervisor neural network (Merkwirth, p. 1159, left-hand column, § 1, ¶ 2: “The method we propose directly establishes a functional relationship between the molecular graph representing a molecule and the property of interest, for example, therapeutic activity.” p. 1159 right-hand column, § 2, ¶ 1: “The method introduces a new statistical model called the molecular graph network (MGN), which makes use of feature nets. In each feature net, the dynamic evolution of node states of the molecular graph is used in order to establish a functional relationship between the molecular graph and a scalar output value.”)
 
With respect to claim 7, Kearnes modified by Li and Merkwirth teaches the method of claim 6, and Merkwirth further teaches:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein weights for the first plurality of neural networks are shared with the second plurality of neural networks.  (Merkwirth, ¶ 3, right-hand column, p. 1160: “The weights governing the dynamic evolution of a feature net do not pertain to a specific position within the network; instead, element and bond type of the node determine which weights are taken from several common weight tables. The tables constitute the adjustable parameters of a feature net.” 
The examiner notes that Merkwirth’s “several common weight tables” that do not pertain to specific positions within Merkwirth’s neural network teach that Merkwirth determines which weights to use by referencing these common tables in identifying the appropriate weights and thus teaches sharing weights among multiple neural networks such as F1 through F4 in Figure 1. The examiner further notes that Merkwirth’s performing convolution with the aforementioned shared weights in its convolutions in the neural networks (e.g, F1 through F4 in Figure 1) teaches performing the second set of graph convolutions utilizing a second plurality of neural networks.)
 
Kearnes, Li, and Merkwirth are analog art because all three references pertain to predicting molecular activities by using graph networks for molecular learning architectures.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes in view of Li and Merkwirth to further incorporate Merkwirth’s using a second plurality of neural networks for the second set of graph convolutions with shared weights (Merkwirth, supra). The modification uses multiple neural networks (feature nets) establishes a functional relationship between a graph and a property of interest (e.g., bonding) by using a dynamic evolution of the states of nodes in the graph of a combined neural network having the aforementioned multiple neural networks and a supervisor neural network (Merkwirth, p. 1159, left-hand column, § 1, ¶ 2: “The method we propose directly establishes a functional relationship between the molecular graph representing a molecule and the property of interest, for example, therapeutic activity.” p. 1159 right-hand column, § 2, ¶ 1: “The method introduces a new statistical model called the molecular graph network (MGN), which makes use of feature nets. In each feature net, the dynamic evolution of node states of the molecular graph is used in order to establish a functional relationship between the molecular graph and a scalar output value.”)
 
With respect to claim 8, Kearnes modified by Li and Merkwirth teaches the method of claim 6, and Kearnes further teaches:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein the neural networks of the second plurality of neural networks utilize the spatial distance data.  (Kearnes, ¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Invariant-Preserving Operations” further teach four types of graph convolutions: AP in Eq. 4, PA in Eq. 5, PP in Eq. 3, AA in Eq. 2.  ¶ 5, RHS, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”. 
The examiner notes that Kearnes’ networks (e.g., that perform graph convolutions for P  A (pair to atom) convolutional transformation teaches a second plurality of neural networks, and that Kearnes’ graph distance, when modified by Li’s generalized distance or Euclidean distance, between an atom of a ligand molecule and another atom of a target molecule teaches spatial distance data (see citations and rationale for claim 1, supra) between a pair of an atom of the ligand and another atom of a target molecule.  The examiner further notes that Kearnes’ performing the second set of graph convolutions, when modified by Merkwirth’s multiple neural networks (see citations and rationale for base claim 6, supra) teaches performing the second set of graph convolutions by utilizing a plurality of neural networks. The examiner thus notes that the aforementioned transformation receiving the pair attribute “graph distance” as an input for graph convolutions teaches the above limitations.)
  
                 Claim(s) 27 stand rejected under 35 U.S.C. § 103 as being anticipated by Kearnes et al., Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes) in view of Li et al., Learning Graph While Training: An Evolving Graph Convolutional Neural Network (Aug. 10, 2017) (hereinafter Li) and further in view of Zeiler et al., Stochastic Pooling for Regularization of Deep Convolutional Neural Networks (Jan. 16, 2013) (hereinafter Zeiler).
 
With respect to claim 27, Kearnes modified by Li teaches the method of claim 26, but does not appear to explicitly teach:
wherein the loss comprises a cross-entropy loss.  
Zelier does, however, teach:
wherein the loss comprises a cross-entropy loss.  (Zeiler, p. 4, § 4.1, ¶ 1: “We compare our method to average and max pooling on a variety of image classiﬁcation tasks. In all experiments we use mini-batch gradient descent with momentum to optimize the cross entropy between our network’s prediction of the class and the ground truth labels.”)
Kearnes, Li, and Zeiler are analog art because all three references pertain to training neural networks using gradient descent and backpropagation techniques.
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Kearnes in view of Li to further incorporate Zeiler’s use of cross-entropy loss (Zeiler, supra). The modification enables the determination of the difference (loss) between two probability distributions (e.g., between Kearnes’ predicted probability that a molecular binds to a specific target and the class probability in the training data) and further provides an explicit way to compute the weight adjustment for a parameter of interest at a specific time point by using the gradient of the cross-entropy loss function (For a given parameter x at time t the weight updates added to the parameters, Δxt are Δxt = 0.9Δxt-1 − e gt where gt is the gradient of the cost function with respect to that parameter at time t averaged over the batch and e is a learning rate set by hand.)
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	Gilmer et al., Neural Message Passing for Quantum Chemistry (2017) teaches a MPNN model that is a set of feature vectors for the nodes of the graph, xv, and an adjacency matrix A with vector valued entries to indicate different bonds in the molecule as well as pairwise spatial distance between two atoms for drug discovery.
(b)	Such et al., Robust Spatial Filtering with Graph Convolutional Neural Networks (July 14, 2017) teaches extensive data reduction, attempting to cut away as much detail from these point clouds to enable effective and efficient learning. First, each face is processed as a raw point cloud. Outlier points are removed and a mesh is created from the remainder using Meshlab [51]. The mesh is simplified to a low dimension (roughly 1052 vertices) using Meshlab’s mesh simplification algorithms. The mesh is then converted into a V and A matrix.  The features of V are the X, Y, and Z coordinates in 3D Euclidean space of each vertex. The edges of A are 1 if the edge exists in the mesh and 0 if it does not. We did not use a distance measure such as Euclidean distance because that information would be implicit in the vertex features.
(c)	Rumelhart et al., Learning representations by back-propagating errors (1986) teaches the learning procedure, back-propagation for networks of neuron-like units where the weights of the connects are repeatedly adjusted so as to minimize a measure of the difference between the actual output vector of the net and the desired output vector. 
(d)	Weiner et al. AMBER: Assisted Model Building with Energy Refinement. A General Program for Modeling Molecules and Their Interactions (January 14, 1981) teaches a third-generation molecular modeling program at UCSF called AMBER (assisted model building and energy refinement). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852. The examiner can normally be reached Monday-Friday 6:00AM-5:00PM PST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C.T./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126